DETAILED ACTION
This office action is in response to amendments to application 16/320,882, filed on 04/27/2021.
Claims 1-3, 6, 8-10, 12-17, 20, and 22-27 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 04/27/2021, have been entered.
The objections to the specification are withdrawn due to amendment.
The objections to the claims are withdrawn due to amendment.
The rejections of claims 3, 13, and 20 under 35 U.S.C. 112(b) have been withdrawn due to amendment. New 112(b) rejections have been introduced by amendment.
Claims 1-3, 6, 8-10, 12-17, 20, and 22-27 remain rejected under 35 U.S.C. 103 under new combinations of references as necessitated by amendment.

Response to Arguments
	Applicant’s arguments, filed 04/27/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.

Applicant’s arguments have been fully considered, but do not apply to the combination of references cited herein.

Summary: Claims 1-3, 6, 8-10, 12-17, 20, and 22-27 are rejected under 35 U.S.C. 103 as outlined below. Claims 24 and 25 are rejected under 35 U.S.C. 112(b).
	
Claim Objections
Claims 3, 8-10, 13, and 20 are objected to because of the following informalities:
Claims 3, 13, and 20 recite “a BLUETOOTH beacons”. This should read “beacon” instead of “beacons”.
Claims 9 and 10 recite “first group” “second group”, and “third group”. This should read “a first group”, “a second group”, and “a third group”.
Claim 8 recites “operable to send a broadcasting notification to all be received by mobile devices”. “to all be received” is non-idiomatic English and should be corrected.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites “depending on the essence of the notification”. It is unclear what the scope and definition of “essence” is.
Claim 25 recites “about 300 meters”. It is unclear what the scope and limitation of “about” is. The claim is therefore unclear.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al. (US 20170374511), hereinafter Buchmann.

Regarding claim 1, Buchmann teaches a self-driving system (see at least Buchmann P. [0120]: “Alternatively, the process may automatically control the industrial vehicle 108 in response to the condition information received from the electronic badge 126.  For instance, the processor can control the industrial vehicle to take a predetermined action by automatically controlling the industrial vehicle in response to the condition information received from the electronic badge to alter at least one of travel speed or travel direction.”), comprising:
a body having one or more motorized wheels (see at least Buchmann Fig. 3, #108);
a console coupled in an upright position to an end of the body (see at least Buchmann Fig. 3, #202; P. [0042]: “Referring to FIG. 2, one or more industrial vehicles 108 include a processing device 102 that is implemented as a special purpose, particular computer, (further designated herein as an information linking device 202) that mounts to or is otherwise integrated with the industrial vehicle 108 (FIG. 1).”; P. [0043]: “The information linking device 202 comprises the necessary circuitry to implement wireless communication, data and information processing, and wired (and optionally wireless) communication to components of the industrial vehicle 108.  As a few illustrative examples, the information linking device 202 includes a transceiver 204 for wireless communication.  Although a single transceiver 204 is illustrated for convenience, in practice, one or more wireless communication technologies may be provided.  For instance, the transceiver 204 communicates with a remote server, e.g., server 112 of FIG. 1, via 802.11.xx across the access points 110 of FIG. 1.  The transceiver 204 may also optionally support other wireless communication, such as cellular, Bluetooth, infrared (IR) or any other technology or combination of technologies.  For instance, using a cellular to IP bridge the transceiver 204 can use a cellular signal to communicate directly with a remote server, e.g., a manufacturer server across a network 104 (FIG. 1).”); and
a broadcasting system disposed at the console and is operable to send a notification to be received by one or more mobile devices by means of broadcasting the notification (see at least Buchmann P. [0059]: “In yet further configurations, an electronic badge 126 (or equivalent functions thereof) can be added to the industrial vehicle, integrated into the badge communicator 224, etc. This allows the industrial vehicle 108 to broadcast an ID to other badge communicators nearby, and to initiate communications through the local communications capabilities of the badge communicator 224.”).
While Buchmann does not verbatim disclose wherein the broadcasting system uses a first type of positioning system and the one or more mobile devices use a second type of positioning system different from the first type of positioning system, Buchmann renders obvious wherein the broadcasting system and mobile device can use one or more or a combination of communication methods (see at least Buchmann P. [0051]: “However, the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers, including fiducial markers, RFID, beacons, lights, or other external devices to allow spatial awareness within the warehouse environment.  Moreover, local awareness can be implemented by machine vision guidance systems, e.g., using one or more cameras.  The environmental-based location tracking device 222 may also/alternatively use transponders and triangulation calculations to determine position.  Yet further, the environmental-based location tracking device 222 can use combinations of the above and/or other technologies to determine the current (real-time) position of the industrial vehicle 108.  As such, the position of the industrial vehicle 108 can be continuously ascertained (e.g., every second or less) in certain implementations.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using multiple commonly known and available positioning protocols as taught by Buchmann in order to determine a position of a self driving system and mobile device in order to determine the relative position of each with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Buchmann teaches the system of claim 1.
	Buchmann further teaches wherein the first type of positioning system is a high accuracy positioning system comprising a simultaneous localization and mapping (SLAM) or visual SLAM (VSLAM) based system, an inertial measurement system, markers (see at least Buchmann P. [0051]: “However, the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers, including fiducial markers”), or any combination thereof.

	Regarding claim 3, Buchmann teaches the system of claim 2.
BLUETOOTH* beacons (see at least Buchmann P. [0028]: “The disclosure herein also improves the technologies of industrial vehicles and machine-to-machine communication by fusing together multiple independent sensor/data processing technologies to enable industrial vehicles to dynamically detect, locate and make decisions based upon the local presence of electronic badges in close proximity to (e.g., within 15-20 meters of) an industrial vehicle.  In practice, the proximity of the detection range will be dependent on a number of factors, such as the technology used in tracking the badges (UWB (ultra-wide band), Wi-Fi (wireless fidelity), Bluetooth, etc.)”; P. [0051]: “In the applications described more fully herein, a conventional technology such as a global positioning system (GPS) is not likely to be effective when the industrial vehicle 108 is operated indoors.  However, the environmental-based location tracking device 222 can comprise a local awareness system that utilizes … beacons … to allow spatial awareness within the warehouse environment.”), a magnetic positioning system, a system using dead reckoning technology, or any combination thereof.

Regarding claim 22, Buchmann teaches the system of claim 3.
Buchmann further renders obvious wherein the broadcasting system is configured to send the notification to multiple mobile devices using a P2P communication (see at least Buchmann P. [0055]: “The badge communicator 224 can communicate using any proprietary or standardized communication protocol including Bluetooth (over IEEE 802.15.1), ultra-wideband (UWB, over IEEE 802.15.3), ZigBee (over IEEE 802.15.4), Wi-Fi (over IEEE 802.11), WiMax (over IEEE 802.16), etc.” *Examiner notes that peer to peer communication is an ordinary and well known concept in the field of communication protocols and falls well within the skill of one of ordinary skill in the art.).

Regarding claim 23, Buchmann teaches the system of claim 3.
Buchmann further teaches wherein the one or more mobile devices are associated with a designated area or associated with recipients related to the designated area (see at least Buchmann P. [0068]: “In this regard, the term "localized" refers to dynamic communication that is specific to a particular badge communicator 224 on a particular industrial vehicle 108 coming in short range of an electronic badge 126.”; P. [0109]: “In this example, the server 112 is programmed to associate a specific industrial vehicle ID and/or operator ID with a marker badge ID as being either permissive or restrictive.  The server 112 reports back to the information linking device 202, an appropriate response based upon each ID.”; P. [0110]: “Here, there can be a fixed dependency between the badge ID and a function.  Alternatively, an operator interacting with a graphical user interface can program a designated function into an electronic badge 126.”).

Regarding claim 24, Buchmann teaches the system of claim 3.
Buchmann further teaches wherein the notification has a broadcasting range, and the broadcasting system is configured to adjust the broadcasting range depending on the essence of the notification (see at least Buchmann P. [0078]: “An "awareness zone" is a zone, such as an arbitrary, virtual zone that is contained within and can extend up to, but not beyond a corresponding detection zone.  Since an awareness zone is virtual, a given awareness zone can take any desired shape only constrained by the corresponding detection zone.  According to aspects of the present disclosure, an awareness zone for detecting an electronic badge 126 by the badge communicator 224 in proximity of the industrial vehicle 108 can be dynamically altered based upon predetermined criteria.  The modification of at least one awareness zone is referred to herein as zone ranging.”).

Regarding claim 25, Buchmann teaches the system of claim 24.
(see at least Buchmann P. [0028]: “In practice, the proximity of the detection range will be dependent on a number of factors, such as the technology used in tracking the badges (UWB (ultra-wide band), Wi-Fi (wireless fidelity), Bluetooth, etc.), power of the transmitter, etc. As such, the range of 15-20 meters is by way of illustration only.” *Examiner notes that it would be obvious to one of ordinary skill in the art that a broadcasting range could be increased up to and including 300 m by increasing the power of the transmitter as noted by Buchmann.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al. (US 20170374511), hereinafter Buchmann, in view of Springston et al. (US 20090014219), hereinafter Springston, and Theobald (US 9352745), hereinafter Theobald.

	Regarding claim 6, Buchmann teaches the system of claim 1.
	Buchmann does not explicitly teach further comprising: an actuator operable to adjust a height of the body; and an inventory holder removably disposed on the body, the inventory holder comprising wheels and an inventory supporting surface.
In the same field of endeavor, Springston teaches an actuator operable to adjust a height of the body (see at least Springston P. [0006]: “The support surface is selectively raised and lowered by a lift mechanism connected to the cart frame and to the support surface.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the cart system of Buchmann with the cart lift actuator of Springston in order to allow for safe and effective lifting of items to be transported (Springston P. [0027]).

In the same field of endeavor, Theobald teaches an inventory holder removably disposed on the body, the inventory holder comprising wheels and an inventory supporting surface (see at least Figs. 3 and 4, #20).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known system of an inventory holder removably disposed on the body, the inventory holder comprising wheels and an inventory supporting surface as taught by Theobald in the inventory transporting system of Buchmann in order to hold and transport inventory with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 8-10, 12-13, 16, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al. (US 20170374511), hereinafter Buchmann, in view of Kokkonen (US 20170318422), hereinafter Kokkonen.

	Regarding claim 8, Buchmann teaches a self-driving system, comprising:Page 4 of 14Attorney Docket No.: LING/0011USP
Application No. 16/320,882a body having one or more motorized wheels, the body having a first end and a second end opposing the first end (see at least Buchmann Fig. 3, #108);
a console coupling in an upright position to the first end of the body (see at least Buchmann Fig. 3, #202; P. [0042]: “Referring to FIG. 2, one or more industrial vehicles 108 include a processing device 102 that is implemented as a special purpose, particular computer, (further designated herein as an information linking device 202) that mounts to or is otherwise integrated with the industrial vehicle 108 (FIG. 1).”; P. [0043]: “The information linking device 202 comprises the necessary circuitry to implement wireless communication, data and information processing, and wired (and optionally wireless) communication to components of the industrial vehicle 108.  As a few illustrative examples, the information linking device 202 includes a transceiver 204 for wireless communication.  Although a single transceiver 204 is illustrated for convenience, in practice, one or more wireless communication technologies may be provided.  For instance, the transceiver 204 communicates with a remote server, e.g., server 112 of FIG. 1, via 802.11.xx across the access points 110 of FIG. 1.  The transceiver 204 may also optionally support other wireless communication, such as cellular, Bluetooth, infrared (IR) or any other technology or combination of technologies.  For instance, using a cellular to IP bridge the transceiver 204 can use a cellular signal to communicate directly with a remote server, e.g., a manufacturer server across a network 104 (FIG. 1).”); and
a broadcasting system disposed at the console, the broadcasting system comprising a communication module operable to send a broadcasting notification to be received by mobile devices (see at least Buchmann P. [0059]: “In yet further configurations, an electronic badge 126 (or equivalent functions thereof) can be added to the industrial vehicle, integrated into the badge communicator 224, etc. This allows the industrial vehicle 108 to broadcast an ID to other badge communicators nearby, and to initiate communications through the local communications capabilities of the badge communicator 224.”) that have an estimated distance falling within a pre-determined range  (see at least Buchmann Fig. 3, #302 and #304; P. [0066]: “The badge communicator 224 communicates with electronic badges 126 that are in short range proximity of the industrial vehicle 108 on a third communication link different from the first communication link of the information linking device 202 and the second communication link of the environmental-based location tracking device 222.  For instance, as schematically illustrated, the detection range 302 of the badge communicator 224 overlaps the antenna(e) of the mobile badge 126.  Likewise, the detection range 304 of the electronic badge 126 overlaps the antenna(e) of the badge communicator 224, thus enabling communication there-between.”), wherein the estimated distance is a distance between each mobile device and the body and is determined based on a first type of positioning system used by the broadcasting system and a second type of positioning system used by the mobile devices, and the first type of positioning system is different from the second type of positioning system (see at least Buchmann P. [0066]: “The badge communicator 224 communicates with electronic badges 126 that are in short range proximity of the industrial vehicle 108 on a third communication link different from the first communication link of the information linking device 202 and the second communication link of the environmental-based location tracking device 222.”), and
Buchmann does not explicitly teach the wireless communication device is directed to send the broadcasting notification repeatedly until one or more mobile devices send a notice to the broadcasting system.
In the same field of endeavor, Kokkonen teaches the wireless communication device is directed to send the broadcasting notification repeatedly until one or more mobile devices send a notice to the broadcasting system (see at least Kokkonen P. [0164]: “Alternatively, the mobile device of one embodiment is configured to present a user interface that instructs its user to provide an input to acknowledge that the user is in possession of the package, which causes the mobile device to transmit a signal to the package-mount Bluetooth beacon device to stop transmitting its identifier and/or change its transmission.  When a robot retrieves the package, the robot is configured to automatically provide the input to acknowledge its possession of the package and/or transmit a signal to the package-mount Bluetooth beacon device to stop transmitting its identifier and/or change its transmission.  In some embodiments, the robot retrieves the package and provides the package to a person; and the robot is configured to authenticate the person before releasing the package to the person and generate the input and/or signal after releasing the package to the person.”).


Regarding claim 9, Buchmann teaches the system of claim 8.
Buchmann further teaches wherein one or more of the mobile devices are associated with first group of recipients responsible for a first designated area of a facility and second group of recipients responsible for a second designated area of the facility adjacent to the first designated area (see at least Buchmann Fig. 15; P. [0191]: “At position P2, the badge communicator 224 detects electronic badges 1508, 1510, and 1512 (also analogous to the electronic badge 126) and communicates the distance and direction of each of the detected electronic badges 1508, 1510, and 1512 to the information linking device 202.  The information linking device 202 sends to the server 112 via wireless communication, information about the detection of all three electronic badges 1508, 1510, and 1512.  The information linking device 202 can receive from the server 112 via the environmental-based location tracking 222, or otherwise determine information indicating that the electronic badge 1508 is in an exclude zone, e.g., a safe zone behind a barricade 1514.  The barricade 1514 can be noted by coordinates on a CAD map or other format.  Moreover, electronic badge 1512 is behind a wall 1516.  As such, the information linking device 202 warns the vehicle operator of only electronic badge 1510 despite three electronic badges being in the awareness zone.”).

Regarding claim 10, Buchmann teaches the system of claim 9.
third group of recipients suitable to perform task needed in the first designated area and the second designated area (see at least Buchmann Fig. 15; P. [0191]: “At position P2, the badge communicator 224 detects electronic badges 1508, 1510, and 1512 (also analogous to the electronic badge 126) and communicates the distance and direction of each of the detected electronic badges 1508, 1510, and 1512 to the information linking device 202.  The information linking device 202 sends to the server 112 via wireless communication, information about the detection of all three electronic badges 1508, 1510, and 1512.  The information linking device 202 can receive from the server 112 via the environmental-based location tracking 222, or otherwise determine information indicating that the electronic badge 1508 is in an exclude zone, e.g., a safe zone behind a barricade 1514.  The barricade 1514 can be noted by coordinates on a CAD map or other format.  Moreover, electronic badge 1512 is behind a wall 1516.  As such, the information linking device 202 warns the vehicle operator of only electronic badge 1510 despite three electronic badges being in the awareness zone.”; P. [0151]: “Also, knowing … tasks assigned to the pedestrian (or vehicle operator or other worker) wearing the electronic badge 126 etc., the quality of the predicted path can be refined.”).

Regarding claim 12, Buchmann teaches the system of claim 8.
Buchmann further teaches wherein the first type of positioning system is a high accuracy positioning system comprising a simultaneous localization and mapping (SLAM) or visual SLAM (VSLAM) based system, an inertial measurement system, markers (see at least Buchmann P. [0051]: “However, the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers, including fiducial markers”), or any combination thereof.

Regarding claim 13, Buchmann teaches the system of claim 8.
BLUETOOTH* beacons (see at least Buchmann P. [0028]: “The disclosure herein also improves the technologies of industrial vehicles and machine-to-machine communication by fusing together multiple independent sensor/data processing technologies to enable industrial vehicles to dynamically detect, locate and make decisions based upon the local presence of electronic badges in close proximity to (e.g., within 15-20 meters of) an industrial vehicle.  In practice, the proximity of the detection range will be dependent on a number of factors, such as the technology used in tracking the badges (UWB (ultra-wide band), Wi-Fi (wireless fidelity), Bluetooth, etc.)”; P. [0051]: “In the applications described more fully herein, a conventional technology such as a global positioning system (GPS) is not likely to be effective when the industrial vehicle 108 is operated indoors.  However, the environmental-based location tracking device 222 can comprise a local awareness system that utilizes … beacons … to allow spatial awareness within the warehouse environment.”), a magnetic positioning system, a system using dead reckoning technology, or any combination thereof.

Regarding claim 16, Buchmann teaches a method of operating a self-driving system, comprising:
operating the self-driving system in a self-driving mode to a designated area of a facility (see at least Buchmann P. [0120]: “Alternatively, the process may automatically control the industrial vehicle 108 in response to the condition information received from the electronic badge 126.  For instance, the processor can control the industrial vehicle to take a predetermined action by automatically controlling the industrial vehicle in response to the condition information received from the electronic badge to alter at least one of travel speed or travel direction.”);
estimating a distance between the self-driving system and one or more mobile devices located within the facility (see at least Buchmann P. [0067]: “In further implementations, a general direction can be discerned, e.g., to the front of the industrial vehicle 108 or to the rear of the industrial vehicle 108.  However, where multiple antennae 226 are provided for the badge communicator 224 (see FIG. 2), presence, distance, and direction of a nearby electronic badge 126 are determined.”)
using a strength of a wireless signal from a first type of positioning system used by the self-driving system and a strength of a wireless signal from a second type of positioning system used by the one or more mobile devices (see at least Buchmann P. [0028]: “The disclosure herein also improves the technologies of industrial vehicles and machine-to-machine communication by fusing together multiple independent sensor/data processing technologies to enable industrial vehicles to dynamically detect, locate and make decisions based upon the local presence of electronic badges in close proximity to (e.g., within 15-20 meters of) an industrial vehicle.  In practice, the proximity of the detection range will be dependent on a number of factors, such as the technology used in tracking the badges (UWB (ultra-wide band), Wi-Fi (wireless fidelity), Bluetooth, etc.)”; P. [0043]: “The information linking device 202 comprises the necessary circuitry to implement wireless communication, data and information processing, and wired (and optionally wireless) communication to components of the industrial vehicle 108.  As a few illustrative examples, the information linking device 202 includes a transceiver 204 for wireless communication.  Although a single transceiver 204 is illustrated for convenience, in practice, one or more wireless communication technologies may be provided.  For instance, the transceiver 204 communicates with a remote server, e.g., server 112 of FIG. 1, via 802.11.xx across the access points 110 of FIG. 1.  The transceiver 204 may also optionally support other wireless communication, such as cellular, Bluetooth, infrared (IR) or any other technology or combination of technologies.  For instance, using a cellular to IP bridge the transceiver 204 can use a cellular signal to communicate directly with a remote server, e.g., a manufacturer server across a network 104 (FIG. 1).”; P. [0051]: “In the applications described more fully herein, a conventional technology such as a global positioning system (GPS) is not likely to be effective when the industrial vehicle 108 is operated indoors.  However, the environmental-based location tracking device 222 can comprise a local awareness system that utilizes … beacons … to allow spatial awareness within the warehouse environment.”);
broadcasting from the self-driving system a notification to be received by one or more mobile devices that has the estimated distance falling within a pre-determined broadcasting range of the self-driving system (see at least Buchmann Fig. 3;  P. [0028]: “The disclosure herein also improves the technologies of industrial vehicles and machine-to-machine communication by fusing together multiple independent sensor/data processing technologies to enable industrial vehicles to dynamically detect, locate and make decisions based upon the local presence of electronic badges in close proximity to (e.g., within 15-20 meters of) an industrial vehicle.  In practice, the proximity of the detection range will be dependent on a number of factors, such as the technology used in tracking the badges (UWB (ultra-wide band), Wi-Fi (wireless fidelity), Bluetooth, etc.)”; P. [0059]: “In yet further configurations, an electronic badge 126 (or equivalent functions thereof) can be added to the industrial vehicle, integrated into the badge communicator 224, etc. This allows the industrial vehicle 108 to broadcast an ID to other badge communicators nearby, and to initiate communications through the local communications capabilities of the badge communicator 224.”).
Buchmann does not explicitly teach terminating broadcasting of the notification when one or more mobile devices respond to the notification sent from the self-driving system.
In the same field of endeavor, Kokkonen teaches terminating broadcasting of the notification when one or more mobile devices respond to the notification sent from the self-driving system (see at least Kokkonen P. [0164]: “Alternatively, the mobile device of one embodiment is configured to present a user interface that instructs its user to provide an input to acknowledge that the user is in possession of the package, which causes the mobile device to transmit a signal to the package-mount Bluetooth beacon device to stop transmitting its identifier and/or change its transmission.  When a robot retrieves the package, the robot is configured to automatically provide the input to acknowledge its possession of the package and/or transmit a signal to the package-mount Bluetooth beacon device to stop transmitting its identifier and/or change its transmission.  In some embodiments, the robot retrieves the package and provides the package to a person; and the robot is configured to authenticate the person before releasing the package to the person and generate the input and/or signal after releasing the package to the person.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of repeated broadcasting and notification acknowledgement as taught by Kokkonen in the system of Buchmann which tracks the locations of associates carrying mobile devices in order to determine associate location relative to mobile carts in a warehouse for task determination purposes with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 20, Buchmann teaches the method of claim 16.
Buchmann further teaches wherein the first type of positioning system is a high accuracy positioning system comprising a simultaneous localization and mapping (SLAM) or visual SLAM (VSLAM) based system, an inertial measurement system, markers (see at least Buchmann P. [0051]: “However, the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers, including fiducial markers”), or any combination thereof, and
the second type of positioning system is a low accuracy positioning system comprising a WiFi/LiFi based positioning system, a Bluetooth BLUETOOTH* beacons (see at least Buchmann P. [0028]: “The disclosure herein also improves the technologies of industrial vehicles and machine-to-machine communication by fusing together multiple independent sensor/data processing technologies to enable industrial vehicles to dynamically detect, locate and make decisions based upon the local presence of electronic badges in close proximity to (e.g., within 15-20 meters of) an industrial vehicle.  In practice, the proximity of the detection range will be dependent on a number of factors, such as the technology used in tracking the badges (UWB (ultra-wide band), Wi-Fi (wireless fidelity), Bluetooth, etc.)”; P. [0051]: “In the applications described more fully herein, a conventional technology such as a global positioning system (GPS) is not likely to be effective when the industrial vehicle 108 is operated indoors.  However, the environmental-based location tracking device 222 can comprise a local awareness system that utilizes … beacons … to allow spatial awareness within the warehouse environment.”), a magnetic positioning system, a system using dead reckoning technology, or any combination thereof.

Regarding claim 27, Buchmann teaches the system of claim 8.
Buchmann further renders obvious wherein the broadcasting system is configured to send the notification to multiple mobile devices using a P2P communication (see at least Buchmann P. [0055]: “The badge communicator 224 can communicate using any proprietary or standardized communication protocol including Bluetooth (over IEEE 802.15.1), ultra-wideband (UWB, over IEEE 802.15.3), ZigBee (over IEEE 802.15.4), Wi-Fi (over IEEE 802.11), WiMax (over IEEE 802.16), etc.” *Examiner notes that peer to peer communication is an ordinary and well known concept in the field of communication protocols and falls well within the skill of one of ordinary skill in the art.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al. (US 20170374511), hereinafter Buchmann, in view of Kokkonen (US 20170318422), hereinafter Kokkonen, and Rizzolo et al. (US 20180107999), hereinafter Rizzolo.

	Regarding claim 14, Buchmann teaches the system of claim 8.
(see at least Buchmann P. [0051]: “In the applications described more fully herein, a conventional technology such as a global positioning system (GPS) is not likely to be effective when the industrial vehicle 108 is operated indoors.  However, the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers, including fiducial markers, RFID, beacons, lights, or other external devices to allow spatial awareness within the warehouse environment.  Moreover, local awareness can be implemented by machine vision guidance systems, e.g., using one or more cameras.”).
The combination of Buchmann and Kokkonen does not explicitly teach wherein the camera provides two axes of rotation.
	In the same field of endeavor, Rizzolo teaches wherein the camera provides two axes of rotation (see at least Rizzolo Figs. 1-3; P. [0060]: “Optionally, the translation stage 48 provides for rotation of one or more of the cameras in the x,y plane and/or tilting of one or more of the cameras, relative to the translation stage/support frame.  In another embodiment, the cameras, and/or their associated mountings, may provide the cameras with individual Pan-Tilt-Zoom (PTZ) capability.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous warehouse cart including camera with the pan-tilt-zoom camera functionality of Rizzolo with the cameras of Buchmann in order to increase the field of view of the camera and capture more of the surrounding environment (Rizzolo P. [0060]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al. (US 20170374511), hereinafter Buchmann, in view of Kokkonen (US 20170318422), hereinafter Kokkonen, and Springston et al. (US 20090014219), hereinafter Springston.

Regarding claim 15, Buchmann teaches the system of claim 8.
The combination of Buchmann and Kokkonen does not explicitly teach further comprising: a U-shaped handle pivotally coupled to the console, wherein the U-shaped handle is movable with respect to the console between a retracted position and a pull-down position to change operation of the self-driving system between a self-driving mode and a manual control mode.
In the same field of endeavor, Springston teaches a U-Shaped handle pivotally coupled to the console (see at least Springston Fig. 1, #108; Fig. 5A, #168; P. [0032]: “The control handles 168 are rotatably fixed to one another by a handle shaft 170 that connects the two handles through the control assembly 110.” *Examiner notes the u shape of a handle is merely a well-known design choice in the field of carts.), wherein the handle is movable with respect to the console between a retracted position and a pull-down position to change operation of the self-driving system between a self- driving mode and a manual control mode (see at least Springston P. [0024]: “As described more fully below, an operator of the cart 100 is therefore able to conveniently lift materials requiring transport and to move the materials by simply adjusting the controls on the control assembly 110.”; P. [0032]: “The control assembly 110 also includes control handles 168 that extend outward from opposing sides of the control assembly and that are rotatable relative to the control assembly.  The control assembly 110 and control handles 168 provide enough structural strength so that an operator is able to use the control handles to steer the cart 100 during operation and to push/pull the cart when the cart is not driven by the drive wheels 154 and 156.  During normal operation of the cart 100, the operator rotates the control handles 168, relative to the control assembly, to drive the drive wheels 154 and 156.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known device of pivotally connected handles for controlling a self-driving cart as taught by Springston in the system of Buchmann in order to allow a cart user to control the cart 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al. (US 20170374511), hereinafter Buchmann, in view of Kokkonen (US 20170318422), hereinafter Kokkonen, and Hamilton et al. (US 20170158431), hereinafter Hamilton.

Regarding claim 17, Buchmann teaches the method of claim 16.
The combination of Buchmann and Kokkonen does not explicitly teach increasing a coverage of the pre-determined broadcasting range if one or more mobile devices is not responding over a pre-determined duration of time or an importance level of the notification is changed.
In the same field of endeavor, Hamilton teaches increasing a coverage of the pre-determined broadcasting range if one or more mobile devices is not responding over a pre-determined duration of time or an importance level of the notification is changed (see at least Hamilton P. [0034]: “In addition, in some embodiments, the audio source communicates information concerning the status of a task assigned to the associate 104, the proximity of the enhanced cart 102 to one or more associates 104, and/or the status of the enhanced cart 102.”; P. [0039]: “By displaying information to the associate 104 (e.g., on the cart's screen 106 or on a mobile device screen) while the cart 102 is moving between tasks, the time to complete the next task may be shortened advantageously, as the associate 104 has less information to process upon arrival at the location of each task.  Tasks completed upon arrival may include picking or replenishment of items in the warehouse.  In some embodiments, information displayed while moving or transitioning between tasks includes the distance to the next task, the location of the next task, the item to grab, the quantity to grab, and real time information like productivity rates.”; P. [0055]: “In one embodiment, the system described herein learns, through machine learning techniques such as neural networks, support vector machines, and others, the workflow between various associates 104 and optimizes which associates 104 are assigned to which tasks.  For instance, the system can learn characteristics such as the time it takes to access product that is on different level shelves (e.g., due to an associate's height), or how product weight affects an associate's picking rate (e.g., due to the associate's strength), and then assigns tasks to associates 104 who are best able and quickest at performing these tasks.”; P. [0060]: “In various embodiments, the enhanced carts 102 supplement associate workflow with on and off screen interfaces to make the associate 104 more productive by reducing the time to complete an assigned task and reducing the downtime between tasks.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of increasing coverage due to a lack of response as taught by Hamilton in the method of operating a system of Buchmann in order to reduce the time to respond to a notification or complete an assigned task (Hamilton P. [0060]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al. (US 20170374511), hereinafter Buchmann, in view of Braham et al. (US 20190174569), hereinafter Braham.

Regarding claim 26, Buchmann teaches the system of claim 3.
Buchmann does not explicitly teach wherein the notification has a broadcasting range, and the broadcasting system is configured to increase the broadcasting range if one or more mobile devices are not responsive for more than a pre-determined duration of time.
In the same field of endeavor, Braham teaches wherein the notification has a broadcasting range, and the broadcasting system is configured to increase the broadcasting range if one or more (see at least Braham P. [0042]: “In the event either the first party or the second party do not confirm on either mobile device 104 or unavailable device 106 within the period of time that the urgent communication was received by the second party, urgent program 112B determines confirmation after the period of time has expired, determines that the urgent communication was not received, and then proceeds to increase the range for redetermining a set of potential responders.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Buchmann with the range adjustment based on response time in order to increase the likelihood of successfully communicating with an intended recipient (Braham P. [0042] and [0043]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662